Citation Nr: 0012106	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  95-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.

2.  Whether the reduction for mitral valve prolapse with 
status post-operative cardiac pacemaker insertion from a 60 
percent evaluation to a 30 percent evaluation effective from 
March 1, 1995, was proper.

3.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Dwight P. Ransom, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to 
February 1982.

By rating action of August 1982, the RO granted service 
connection for mitral valve prolapse with status post-
operative cardiac pacemaker insertion, and assigned a 
30 percent evaluation, effective from February 9, 1982.  The 
veteran filed a timely appeal.  In an April 1984 decision, 
the Board of Veterans' Appeals (Board) granted his appeal and 
increased the rating from 30 percent to 60 percent, effective 
from February 9, 1982.  By rating action of September 1994, 
the RO proposed to reduce the evaluation for the veteran's 
service-connected mitral valve prolapse with status post-
operative cardiac pacemaker insertion from 60 percent to 30 
percent.  The veteran was notified of the reduction proposal 
by a letter in October 1994.

This matter now comes before the Board on appeal from a 
December 1994 rating action by which the RO reduced the 
disability evaluation assigned for mitral valve prolapse with 
status post-operative cardiac pacemaker insertion from 60 
percent to 30 percent, effective from March 1, 1995.  (By 
rating action of July 1999, the RO increased the rating from 
30 to 60 percent, effective from May 6, 1998.)  

This matter is also on appeal from a September 1994 rating 
decision by the RO that denied a claim of entitlement to an 
increased rating for residuals of a left knee injury, and an 
application to reopen a previously denied claim of service 
connection for a psychiatric disorder.  The veteran was 
notified of these denials by a letter in October 1994.  In 
June 1996, the veteran testified at a hearing before a member 
of the Board.  In February 2000, the Board notified the 
veteran that, because the Board no longer employed the Board 
member who conducted his June 1996 hearing, he was entitled 
to another one.  The Board informed the veteran that if he 
did not respond within 30 days, the Board would assume that 
he did not want an additional hearing.  The veteran did not 
respond.

By a January 1983 rating decision, the RO denied a claim of 
service connection for a psychiatric disorder (then 
characterized as a nervous condition).  The RO notified the 
veteran of that decision in March 1983, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 19.118 (1982).  In this regard, it should 
be noted that a previously denied claim of service connection 
may not be reopened in the absence of new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has made it clear that the Board has a 
duty to address the new and material evidence issue 
regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996).  
Consequently, the decision that follows includes a 
determination on the question of whether the previously 
denied claim should be reopened.

Previously, this case was before the Board in March 1997 when 
it was remanded for additional development.  

(The issue of entitlement to an increased rating for 
residuals of a left knee injury will be addressed in the 
REMAND that follows the decision below.)


FINDINGS OF FACT

1.  By rating action in January 1983, the RO denied the 
veteran's claim of service connection for a psychiatric 
disorder.  The veteran was notified of the denial in 
March 1983, but did not initiate an appeal.

2.  Certain evidence received since the January 1983 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of the veteran's claim of service 
connection for a psychiatric disorder.

3.  Competent medical evidence has been presented which 
implicitly links a psychiatric disorder with the veteran's 
military service or to the veteran's service-connected mitral 
valve prolapse with status post-operative cardiac pacemaker 
insertion.

4.  By an April 1984 decision, the Board assigned a 60 
percent rating for mitral valve prolapse with status post-
operative cardiac pacemaker insertion, effective from 
February 9, 1982.

5.  By rating action in September 1994, the RO proposed a 
rating reduction from 60 percent to 30 percent for service-
connected mitral valve prolapse with status post-operative 
cardiac pacemaker insertion.

6.  By rating action in December 1994, the RO reduced the 
evaluation for service-connected mitral valve prolapse with 
status post-operative cardiac pacemaker insertion from 
60 percent to 30 percent, effective from March 1, 1995.

7.  The provisions of 38 C.F.R. § 3.344 were not considered 
and applied at the time of the reduction.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a 
psychiatric disorder has been submitted.  38 U.S.C.A. 
§§ 1131, 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of service connection for a psychiatric 
disorder is well grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).

3.  A rating reduction from 60 percent to 30 percent for 
mitral valve prolapse with status post-operative cardiac 
pacemaker insertion, which was effectuated by a December 1994 
rating action, was not proper.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.105, 3.344 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran's current claim of service connection for a 
psychiatric disorder is not his first such claim.  Service 
connection for a psychiatric disorder was denied by a rating 
decision in January 1983.  The RO notified the veteran of 
that decision in March 1983, but he did not initiate an 
appeal within the one-year period allowed and, as a result, 
the denial became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 19.118 (1982).  As a result, the Board may now 
consider the veteran's claim of service connection on the 
merits only if "new and material evidence" has been 
presented or secured since the January 1983 denial.  
38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 
1 Vet. App. 144, 145-46 (1991).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) has been 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test for "materiality" 
made it more difficult for claimants to submit new and 
material evidence than did the test found in 38 C.F.R. 
§ 3.156, and thus the Federal Circuit overruled Colvin in 
this respect.  Therefore, the ruling in Hodge must be 
considered as easing the appellant's evidentiary burden when 
seeking to reopen a previously and finally denied claim.  
Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach to handling applications to reopen as 
outlined in Manio v. Derwinski with a three-step approach.  
See also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C. § 5107(a) has been fulfilled.  
Elkins, supra.

The Board has reviewed the additional evidence associated 
with the claims folders since the January 1983 denial, and 
finds that new and material evidence has been presented to 
reopen a previously denied claim of service connection for a 
psychiatric disorder.  The evidence obtained in connection 
with the veteran's attempt to reopen includes, of particular 
interest, voluminous VA outpatient treatment reports, a 
January 1993 letter from Ranol Villasenor, M.D., a private 
hospital discharge summary, dated from January to February 
1993, and a May 1997 letter from Edward Mafuz, M.D.

The Board notes that, for the first time, these records 
include diagnoses of a psychiatric disorder for which service 
connection may be granted.  Previously, the RO had considered 
the veteran's psychiatric disorder to be a constitutional or 
developmental abnormality.  However, the evidence now 
includes a May 1997 opinion by Dr. Mafuz indicating 
otherwise.  Specifically, Dr. Mafuz noted that the veteran 
had been treated for paranoid schizophrenia.  Dr. Mafuz noted 
that the veteran had initially presented with delusions, 
centering around a cardiac pacemaker that had been installed 
and subsequently removed.  Dr. Mafuz opined that, although it 
could not be said with certainty what the cause of the 
veteran's illness might be, one could identify stressors that 
precipitated the veteran's illness.  Dr. Mafuz opined that 
the veteran's Army experience and cardiac condition were 
stressors that precipitated the veteran's psychotic episodes.  

What is different about the newly received evidence is that 
it now includes a diagnosis of paranoid schizophrenia and 
treatment reports reflecting treatment for a psychosis, and a 
private physician's opinion that the veteran's psychiatric 
disorder may be related to service or to already service-
connected disability.  This evidence is new and material as 
defined by 38 C.F.R. § 3.156(a).  In short, it tends to 
support the veteran's claim in a manner different from the 
evidence previously of record because it shows a psychiatric 
diagnosis not previously shown.  Consequently, these 
treatment records and correspondence bear directly and 
substantially upon the issue at hand, are neither duplicative 
nor cumulative, and are so significant that they must be 
considered in order to decide fairly the merits of the 
underlying claim.  38 C.F.R. § 3.156(a).  In other words, 
these treatment reports and correspondence tend to provide 
probative information beyond what was known previously.  With 
the newly received evidence, an inference may be reasonably 
drawn that currently shown psychiatric disorder is 
attributable to service or to an already service-connected 
heart disability.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence.

In light of the finding above that the claim is reopened, the 
Board turns to a review of the entire record on a de novo 
basis.  38 C.F.R. § 3.156(b).  In addressing the claim anew, 
the Board first must determine whether the veteran's claim of 
service connection is well grounded.  Elkins, supra.  A 
person who submits a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
Only if the claimant meets this burden does VA have the duty 
to assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

Based on a review of the evidence, the Board finds that the 
veteran's claim of service connection for a psychiatric 
disorder is well grounded.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.303, 3.310(a).  As noted above, correspondence 
from Dr. Mafuz, dated in May 1997, suggests that there is 
some kind of relationship between the veteran's currently 
shown psychiatric disorder and service or already service-
connected heart disability.  Implicit in the private 
physician's statement, when read together with the other 
evidence mentioned above, is a suggestion that currently 
shown psychiatric disorder is due to service or the veteran's 
service-connected mitral valve prolapse with status post-
operative cardiac pacemaker insertion.  The reasonable 
inferences made from reading correspondence from the 
veteran's private physician lead the Board to conclude that 
the veteran's claim of service connection for psychiatric 
disorder is well grounded.  In other words, there is a 
suggestion that current psychiatric disorder is either 
directly linked to, or made worse by the veteran's service-
connected heart disability.  Consequently, the Board finds 
that the claim of service connection is well grounded.  
(Further action on the underlying question of service 
connection is required to fulfill the duty to assist, and is 
outlined in the remand below.)

Rating Reduction

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (1994) (a disability may require re-ratings over time 
in accordance with changes in law, medical knowledge and the 
veteran's condition).  In this case, the veteran was notified 
of the RO's intent to reduce his 60 percent rating for mitral 
valve prolapse with status post-operative cardiac pacemaker 
insertion by a letter dated in October 1994.  Thereafter, he 
was afforded opportunity for a pre-determination hearing and 
given at least 60 days in which to present additional 
evidence.  See 38 C.F.R. § 3.105(e), (h).

Final action to reduce the 60 percent rating was taken 
pursuant to 38 C.F.R. § 3.105(e) in December 1994.  The 
veteran was informed of this decision by letter dated that 
same month, and the reduction was made effective beginning 
March 1, 1995.  Consequently, it appears that the RO did not 
violate any of the procedures required under 38 C.F.R. 
§ 3.105-the veteran was notified of his rights, given an 
opportunity for a hearing and time to respond, and the 
reduction was made effective no sooner than permitted ("the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires").  
38 C.F.R. § 3.105(h)(2)(i).  However, it should be pointed 
out that the reduction, was not made effective within less 
than five years of the award of the 60 percent rating.  
Therefore, the reduction is governed by the provisions of 
38 C.F.R. § 3.344 regarding stabilization of ratings.  See 38 
C.F.R. § 3.344(c) (1994).

In this regard, 38 C.F.R. § 3.344(c) provides that, if a 
rating has been in effect for 5 years or more, the provisions 
of 38 C.F.R. § 3.344(a) must be met.  This provision requires 
that there be material improvement in the disability before 
there is any rating reduction.  See Peyton v. Derwinski, 
1 Vet. App. 282, 286-87 (1992).  As noted in the introduction 
above, the 60 percent evaluation for the veteran's heart 
disability had been in effect since February 1982, which was 
more than 5 years prior to the September 1994 rating decision 
proposing reduction and notice thereof.  As such, the 
pertinent matter at issue is whether material improvement in 
the veteran's disability was demonstrated in order to warrant 
a reduction in such compensation benefits.  See Kitchens v. 
Brown, 7 Vet. App. 320 (1995); Brown (Kevin) v. Brown, 5 Vet. 
App. 413, 416-21 (1993).

VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted, and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared, setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e) (1994).  The Board notes that this was 
done in the instant case.  The RO issued a rating decision in 
September 1994 proposing the reduction in the veteran's 60 
percent disability evaluation for heart disability, and he 
was properly notified in October 1994 of the proposed action.

Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance), given detailed reasons therefor, and given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  The veteran is also to be informed that he 
may request a pre-determination hearing, provided that the 
request is received by the VA within 30 days from the date of 
the notice.  If additional evidence is not received within 
the 60 day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e),(h) (1994).

In the instant case, the Board finds that the RO furnished 
the veteran appropriate notice of the proposed rating 
reduction for his service-connected heart disability by 
letter in October 1994.  Within 30 days from the date of 
receipt of notice of the proposed reduction, the veteran did 
not request a pre-determination hearing.  The proposed 
reduction was effectuated in a December 1994 rating decision, 
effective from March 1, 1995.  

Under applicable criteria, rating agencies will handle cases 
affected by change of medical findings or diagnosis, to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, bronchial asthma, gastric 
or duodenal ulcer, many skin diseases, etc., will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); Brown (Kevin), 5 
Vet. App. at 419; Kitchens, 7 Vet. App. at 325.

The provisions above apply to ratings that have continued for 
long periods at the same level (5 years or more).  They do 
not apply to disabilities that have not become stabilized and 
are likely to improve.  Re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).

The Board has reviewed the record and finds that the 
reduction in rating from 60 percent to 30 percent was legally 
improper.  There is nothing in the evidence of record to show 
that the RO considered the provisions of 38 C.F.R. § 3.344 
when it reduced the veteran's 60 percent evaluation in 
December 1994.  Leaving aside the question of whether the 
clinical evidence of record at the time of the RO's December 
1994 rating decision clearly failed to indicate material 
improvement in the veteran's service-connected heart 
disability, including improvement under the ordinary 
conditions of life such as working or actively seeking work, 
the Board notes that the RO failed to address the question of 
material improvement.  Moreover, the operative provisions of 
38 C.F.R. § 3.344 were not provided or considered in the 
April 1995 or July 1999 supplemental statement of the case 
(SSOC).  Failure to consider and apply the provisions of 38 
C.F.R. § 3.344, if applicable, renders a rating decision void 
ab initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 
(1992) (rating reduction that failed to consider 38 C.F.R. 
§§ 3.343(a) and 3.344(a) was void ab initio); see also 
Kitchens, 7 Vet. App. 325; Brown, 5 Vet. App. at 419.

Because the RO failed to apply the applicable provisions of 
38 C.F.R. § 3.344 in its reduction of the evaluation for 
service-connected mitral valve prolapse with status post-
operative cardiac pacemaker insertion from 60 percent to 30 
percent, the Board finds that the December 1994 rating 
decision is void ab initio as not in accordance with the 
applicable criteria, and, therefore, the Board has no legal 
option but to restore the 60 percent schedular evaluation.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(a), (c).


ORDER

The application to reopen a claim of service connection for a 
psychiatric disorder is granted.

The claim of service connection for a psychiatric disorder is 
well grounded; to this extent, the appeal is granted.

The reduction in rating for mitral valve prolapse with status 
post-operative cardiac pacemaker insertion from a 60 percent 
evaluation to a 30 percent evaluation effective, from March 
1, 1995, was not proper; to this extent, the appeal is 
granted.


REMAND

Because the Board has concluded that the claim of service 
connection for a psychiatric disorder is well grounded, VA 
has a duty to assist the veteran in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159; Epps, supra.

As noted above, the veteran submitted a March 1997 opinion 
from Dr. Mafuz indicating that the veteran's psychiatric 
disorder may have been caused by either military service or 
service-connected mitral valve prolapse with status post-
operative cardiac pacemaker insertion.  In this regard, the 
Board notes that service connection may be granted for a 
disability that results from disease or injury incurred in or 
aggravated by service, or for disability that is proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.  Further, 
notwithstanding the absence of a direct relationship, there 
are instances when a non-service-connected disorder may be 
aggravated by a service-connected disability.  In such 
instances, a claimant is to "be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Allen, 8 Vet. App. at 448.

Since the evidence described above strongly suggests a 
relationship between psychiatric disability and service, or 
between psychiatric disability and service-connected heart 
disability, the Board finds that further evidentiary 
development would be helpful to clarify any such 
relationships.  Specifically, the Board finds that medical 
nexus opinions are required from experts who have reviewed 
the entire claims folders, something that has not yet been 
done.

Turning to the issue of an increased rating for residuals of 
a left knee injury, the Board finds that, given the veteran's 
recently made argument that he experiences pain and 
stiffness, experiences a greater functional loss upon 
prolonged use of the left knee, which in turn affects his 
employment, and because the RO has indicated that symptoms 
other than subluxation and instability have been treated as 
part of the service-connected left knee disability, further 
evidentiary development is required.  This is so because the 
available medical evidence does not contain information 
relating to application of 38 C.F.R. §§ 4.40, 4.45 (1999).  
The Court has held that, when evaluating joints on the basis 
of limited motion, VA has a duty to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (1999).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.  

Pursuant to the Board's March 1997 remand, a VA examination 
was conducted in May 1998; however, it does not appear that 
the examiner undertook a sufficient DeLuca-type assessment.  
The full extent of impairment, especially with repeated or 
prolonged use, is not clear from the report of the 
examination.  Although the veteran's left knee has been rated 
only under Diagnostic Code 5257, the RO has indicated in the 
July 1999 SSOC that symptoms other than subluxation or 
instability have been considered in rating the veteran's left 
knee disability.  Specifically, the RO discussed range of 
motion when evaluating the severity the veteran's left knee 
disability.  This determination by the RO requires another 
examination to comply with the mandates of DeLuca.  See 
Johnson v. Brown, 9 Vet. App 7, 11 (1996).  Therefore, a 
remand is required for a new examination.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for his left knee 
or psychiatric problems that has not 
already been made part of the record.  
The RO should assist him in obtaining 
such evidence following the procedures 
set forth in 38 C.F.R. § 3.159 (1999).

2.  The RO should then schedule the 
veteran for a VA orthopedic examination.  
The claims folders, along with all 
additional evidence obtained pursuant to 
the request above, should be made 
available to the examiner for review.  
The rationale for the examiner's opinions 
should be explained in detail.  The 
examiner should make all findings 
necessary to determine the current 
severity of service-connected left knee 
debility.  See DeLuca, supra.  Any 
indicated studies should be accomplished.  
The examiner should describe any 
recurrent subluxation or lateral 
instability in terms of "slight," 
"moderate," or "severe" disability.  The 
examiner should record the range of 
motion observed on clinical evaluation.  
Any pain with motion should be noted.  
The examiner should indicate whether the 
left knee exhibits weakened movement, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate these problems to 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If the veteran is examined 
at a point of maximum debility, this 
should be noted.  

3.  The RO should also schedule a VA 
psychiatric examination to determine the 
nature and probable etiology of any 
psychiatric disability.  The claims 
folders, along with all additional 
evidence obtained pursuant to the request 
above, should be made available to the 
examiner for review.  The veteran's 
history, current complaints, and 
examination findings must be considered 
in detail by the examiner.  The examiner 
should provide an opinion as to the 
medical probabilities that any 
psychiatric disability is attributable to 
military service, or to already service-
connected heart disability.  The opinion 
should include comment as to whether the 
heart disability has made any psychiatric 
disability worse.  The basis for such a 
conclusion should be explained in detail.  
A complete rationale for all opinions 
expressed should be provided, and 
explained in the context of the May 1997 
opinion of Dr. Mafuz.  

4.  Following completion of the 
foregoing, the RO should re-adjudicate 
the claims.  If any benefit sought is 
denied, a SSOC should be issued.  If the 
veteran does not appear for VA 
examinations, the SSOC should include 
reference to the provisions of 38 C.F.R. 
§ 3.655.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



